5 A.3d 488 (2010)
298 Conn. 928
Robert L. ALEXANDER
v.
Nancy Lou TYSON, Administratrix (Estate of Albert A. Alexander).
Supreme Court of Connecticut.
Decided October 7, 2010.
Robert L. Alexander, pro se, in support of the petition.
E.J. Robbin Greenspan and Matthew T. Wax-Krell, Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 122 Conn.App. 493, 999 A.2d 830 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.